       Case: 1:19-mj-03182-TMP Doc #: 1-1 Filed: 07/15/19 1 of 6. PageID #: 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE

                              NORTHERN DISTRICT OF OHIO



I, Kristofer White, hereinafter “Affiant,” being first duly sworn, hereby depose and state as

follows:



            FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE



       1.      I am an employee of the United States Department of Justice (DOJ), Drug

Enforcement Administration (DEA), within the meaning of Section 878(a) of Title 21, United

States Code, that is an officer who is empowered by law to conduct investigations, make arrests,

execute search warrants, and seize property in connection with violations of Title 18, United States

Code and Title 21, United States Code. Affiant is currently a Special Agent (SA) for the DEA, and

has been employed with the DEA since March 2010. Affiant had been assigned to the Chicago

Field Division, Cartagena Colombia Resident Office, and most recently has been assigned to

Cleveland Resident Office in Cleveland, Ohio, since December 2017.



       2.      Your Affiant submits this affidavit in support of a criminal complaint charging John

Liston with, on or about July 12, 2019, in the Northern District of Ohio, Eastern Division,

knowingly possessing with intent to distribute controlled substances, in violation of Title 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C).



       3.      On July 12, 2019, Your affiant learned of a commercial carrier with parcel bearing

                                                 1
       Case: 1:19-mj-03182-TMP Doc #: 1-1 Filed: 07/15/19 2 of 6. PageID #: 3



tracking no. 1Z 2E3 379 03 4833 9151 addressed to Judy Gibson, 3175 Caroline Ave, Lorain, OH

44055 to be a suspected drug parcel based on several factors including but not limited to origin,

method of mailing, and size.


       4.      The subject parcel is further described as brown shipping box, weighing

approximately 7 pounds. The subject parcel was mailed on July 08, 2019, from Phoenix, AZ

85008-2497.


       5.      The subject mail parcel did not require a signature for delivery. Signature waivers

are commonly used on drug parcels so the intended recipients do not have to have contact with the

delivery employee and/or law enforcement should the parcel be seized.


       6.      Your Affiant made inquiries with Clear, an electronic database that has proven

reliable in previous investigations in determining the legitimacy of name, address, and phone

number information, and was unable to associate the name Judy Gibson, 3175 Caroline Ave,

Lorain, OH 44055.


       7.      Your Affiant knows based on his training and experience, that individuals using the

U. S. Mails for the purpose of transporting controlled substances will often place fictitious address

and/or name information, different variations of their names, names of deceased individuals, or no

names at all on these parcels to conceal their true identities from law enforcement should the parcel

be seized.


       8.      On July 12, 2019, the subject parcel was placed into a lineup containing several

blank parcels which emanated no narcotics odors. Narcotic detection canine “Jimmy,” handled by

Cuyahoga County Sheriff’s Detective Anthony Quirino, was allowed to examine the lineup.
                                                 2
      Case: 1:19-mj-03182-TMP Doc #: 1-1 Filed: 07/15/19 3 of 6. PageID #: 4



According to Detective Quirino, Jimmy gave a positive alert on the subject parcel and none of the

blank parcels. According to Detective Quirino, this positive alert meant Jimmy detected the odor

of an illegal drug emanating from the subject parcel.


       9.   Detective Quirino has been state-certified as a narcotics canine handler since 2005,

and he and narcotics canine Jimmy have worked together since January 2015. Detective Quirino

and canine Jimmy were both certified in October 2018 by the Ohio Peace Officers Training

Academy (OPOTA) and in October 2018 by the North American Police Working Dog Association

(NAPWDA). Detective Quirino and canine Jimmy completed 300 hours of a state-certified

training program at Shallow Creek Kennels, Inc., in Sharpsville, Pennsylvania, under Certified

Master Trainer John Brannon of the North American Police Work Dog Association (NAPWDA),

a nationally organized police work dog association which provides training for dogs and handlers.

Detective Quirino has completed a 600 hour Dual Purpose Police K9 Trainer’s Course under

Certified Master Trainer Brannon of NAPWDA. Canine Jimmy has been trained to detect the

presence of the odors of the following controlled substances: marijuana, cocaine, heroin,

methamphetamine (“crystal meth”), and/or their derivatives. Prior to handling canine Jimmy,

Detective Quirino handled canine Hugo for 9 years, and he and canine Hugo completed 200 hours

of a state-certified training program at Excel K-9 Services, Inc., in Lyndhurst, Ohio, under

Certified Master Trainer Paul J. Shaughnessy of NAPWDA. Detective Quirino has been trained

how to handle a detector canine and read his alerts.



       10. On July 12, 2019, Your Affiant obtained and executed federal search warrant

1:19mj9190 on the subject parcel resulting in the recovery of approximately 253.29 grams of

cocaine, over 400 grams of marijuana, and 100 fake Percocet 30 pills believed to be fentanyl pills,
                                                 3
       Case: 1:19-mj-03182-TMP Doc #: 1-1 Filed: 07/15/19 4 of 6. PageID #: 5



and an unknown liquid substance contained in a spray bottle wrapped in plastic. The cocaine was

field tested and showed positive test results for the presence of cocaine.


       11. On July 12, 2019, Agents from the Drug Enforcement Administration (DEA),

Detectives from the Lorain Police Narcotics, Elyria Police Narcotics Unit, and Lorain County

Sheriffs Drug Task Force, conducted a controlled delivery of the subject parcel containing a

representative sample of the cocaine, and marijuana. Prior to the controlled delivery, an electronic

monitoring device was placed inside the subject parcel that would notify law enforcement if the

parcel was opened. Also inside the parcel was a GPS to assist law enforcement to give the location

of the parcel if needed.



       12. On July 12, 2019, an undercover (UC) DEA Task Force Officer (TFO) dressed as,

and acting in the capacity of a commercial carrier employee, delivered parcel bearing tracking no.

1Z 2E3 379 03 4833 9151 to the stated delivery address. The subject parcel was addressed to Judy

Gibson, 3175 Caroline Ave, Lorain, OH 44055. At approximately 1:41 p.m., the UC arrived at

the delivery address and parked the delivery minivan on Caroline Ave. With subject parcel in hand,

the UC approached the delivery residence which was clearly marked as “3175.” The UC placed

the parcel on the front concrete steps, located in front of the residence front door. The UC turned

around at which time Liston was observed approaching the front door of the residence. The UC

continued to the UC vehicle (UCV) at which time the UC observed Liston entering the front door

of the residence.



       13. Prior to the controlled delivery operation, law enforcement officers, identified John

Liston associated with the delivery address. Based on the foregoing, the UC identified Liston as
                                                 4
       Case: 1:19-mj-03182-TMP Doc #: 1-1 Filed: 07/15/19 5 of 6. PageID #: 6



the male who was approaching the residence. The UC returned to the delivery vehicle and

departed the area.



       14. At approximately 1:45 p.m., after the delivery of the subject parcel, surveillance units

observed Liston exit the residence and pick up the parcel on the front porch. Surveillance units

then observed Liston, carrying the parcel to a black Pontiac Sunfire, bearing Ohio registration

HTC-1642. Surveillance then observed Liston enter the Pontiac and departed followed by

surveillance units.


       15. At approximately 1:53 p.m., surveillance units were attempting to follow the Pontiac,

which was driving at high speeds on side streets within the city of Lorain. Liston was observed

checking his surroundings looking in his mirrors, driving to thwart the detection of law

enforcement. A traffic stop was then conducted, on the Pontiac, at the intersection of W. 21st St,

and Leavitt Rd, in the city of Lorain. Contact was made with Liston, who was placed into custody.

Law enforcement then recovered the parcel, located in the rear passenger seat.



       16. Your Affiant and TFO Charles Rowland interviewed Liston. Prior to any questioning,

your Affiant identified himself and TFO Rowland at which time your Affiant read Liston his rights

per Miranda. Liston stated he understood his rights. Liston was told a package was being delivered

to his address, where he was waiting down the street for the package to be delivered. Liston stated

he saw the package being delivered, approached the house, and entered his residence after the

package was delivered. A short time later, Liston said he left his residence, picked up the package

and entered his car. Liston stated he was instructed to go “the house on W. 6th St.” and place the

package on the rear apartment step, then knock on the door. If nobody answered, Liston stated he
                                                5
       Case: 1:19-mj-03182-TMP Doc #: 1-1 Filed: 07/15/19 6 of 6. PageID #: 7



was to leave the box on the step and he would be paid later. Liston stated he was to be paid $100.00

for the delivery of the box. When asked if he knew what was inside the box, Liston confirmed that

he knew it contained illegal drugs.

       17.     Based on the above, your Affiant asserts that there is probable cause to believe that

John Liston did on or about July 12, 2019, in the Northern District of Ohio, Eastern Division,

knowingly possessing with intent to distribute controlled substances, in violation of Title 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C).




Kristofer White
Special Agent
Drug Enforcement Administration




                                                                            1:59 PM, Jul 15, 2019




                                                 6
